Case 1:20-cv-01349-CMH-MSN Document 13 Filed 07/02/21 Page 1 of 2 PageID# 52




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF VIRGINIA
                            ALEXANDRIA DIVISION

Larry G. Philpot,

                Plaintiff,

v.                                             Case No. 1:20-cv-01349-CMH-MSN

Jonathan Turley,

                Defendant.



     DEFENDANT’S MOTION TO COMPEL DISCOVERY FROM PLAINTIFF

      Pursuant to Fed. R. Civ. P. 37 and Local Civil Rule 37, Defendant Jonathan

Turley (“Turley”), by and through undersigned counsel, hereby moves the Court

for an order compelling Plaintiff Larry G. Philpot (“Philpot”) to respond to the

Interrogatories and Requests for Production of Documents served upon him for

all the reasons set forth in the accompanying Memorandum of Points &

Authorities.

      The undersigned hereby certifies that counsel for Turley attempted to

confer in good faith with counsel for Philpot in an effort to obtain the discovery

Turley seeks without involving the Court. On July 1, 2021, counsel for Turley

provided counsel for Philpot with detailed responses to Philpot’s discovery

objections that are the subject of this Motion. Counsel for Turley corresponded

with Philpot’s counsel on July 1, 2021 and on July 2, 2021 via email in an

attempt   to   resolve   the   parties’   disagreements   or   narrow   the   parties’

disagreements’, but the parties were unable to reach any agreement on these




                                           1
Case 1:20-cv-01349-CMH-MSN Document 13 Filed 07/02/21 Page 2 of 2 PageID# 53




matters. On July 2, 2021, counsel for Turley attempted to contact counsel for

Philpot via telephone in a further effort to resolve this matter without involving

the Court but was unable to reach her.



Dated: July 2, 2021                   Respectfully submitted,


                                                  /s/
                                      David Alan Warrington (VSB No. 72293)
                                      DHILLON LAW GROUP
                                      2000 Duke Street, Suite 300
                                      Alexandria, VA 22314
                                      Phone: 703.328.5369
                                      DWarrington@dhillonlaw.com
                                      Counsel for Defendant Jonathan Turley



                          CERTIFICATE OF SERVICE

      I hereby certify that on July 2, 2021, I filed the foregoing using the clerk’s

CM/ECF system, which will serve an electronic copy of this document on all

counsel of record.



                                                  /s/
                                      David Alan Warrington
                                      DHILLON LAW GROUP
                                      2000 Duke Street, Suite 300
                                      Alexandria, VA 22314
                                      Phone: 703.328.5369
                                      DWarrington@dhillonlaw.com
                                      Counsel for Defendant Jonathan Turley




                                         2
